Order entered March 22, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01520-CR

                         DARRYL RAYNARD GORDON, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 422nd Judicial District Court
                                 Kaufman County, Texas
                            Trial Court Cause No. 30600-422

                                             ORDER
       The Court has before it appellant’s March 20, 2013 motion for an extension of time to

file a supplemental brief in support of the brief filed by his attorney. Appellant is not entitled to

hybrid representation. See Rudd v. State, 616 S.W.2d 623 (Tex. Crim. App. [Panel Op.] 1981).

Accordingly, we DENY appellant’s March 20, 2013 pro se motion.


                                                       /s/    DAVID EVANS
                                                              JUSTICE